Citation Nr: 0632579	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for a left fifth hammer toe with tender calluses.

2.  Entitlement to service connection for a low back 
disorder, secondary to the left fifth hammer toe.


REPRESENTATION

The veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962, and from July 1964 to June 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from November 2001 and December 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2001, the RO granted 
the veteran's claim for service connection for a left fifth 
hammer toe with tender calluses, and assigned an initial 10 
percent rating.  He filed a timely appeal, seeking a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals his initial rating, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at others).  
Subsequently, in January 2003, the RO issued a decision 
increasing the rating from 10 to 20 percent, but denying a 
rating higher than that.  The veteran has since continued to 
appeal, requesting a rating of at least 30 percent for his 
left fifth hammer toe.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In the December 2002 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder, secondary to his service-connected left fifth 
hammer toe.  He has appealed that decision as well.  

In January 2005, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  In July 2005, a supplemental 
statement of the case (SSOC) was issued continuing to deny 
the veteran's claims.  The claims were then returned to the 
Board for further appellate review.




FINDINGS OF FACT

1.  The veteran's left fifth hammer toe with tender calluses 
is a result of a congential cavus foot deformity, which was 
aggravated during his military service.

2.  In August 2002, the veteran reported he was able to walk 
three miles per day; according to the most recent June 2005 
VA examination, the left fifth hammer toe is not painful on 
palpation and the primary source of his pain is from 
nonservice-connected neuromas located in the second and third 
intermetatarsal spaces.

3.  The medical evidence of record indicates the veteran's 
low back disorder is not related to his military service, 
including his service-connected left fifth hammer toe with 
tender calluses.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for a left fifth hammer toe with tender 
calluses.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5284 (2006).

2.  The veteran does not currently have a low back disorder 
as a residual of a disease or injury incurred or aggravated 
during service, or proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The RO provided the veteran with a VCAA notice letter in 
August 2001, September 2002, and March 2005.  The August 2001 
letter notified him of the evidence needed to substantiate a 
claim for service connection for a left fifth hammer toe - 
since granted.  As mentioned, he disagreed with the initial 
rating assigned, and is requesting a higher 30 percent 
rating.  The September 2002 letter notified him of the 
evidence needed to substantiate a claim for service 
connection for a low back disorder, including as secondary to 
a service-connected condition.  The March 2005 letter 
notified him of the evidence needed to substantiate claims 
for service connection and increased ratings.  The letters 
apprised him of the type of evidence needed to support his 
claims that was not on record at the time of the letters, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  The letters satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claims.  The letters requested that he 
provide or identify any evidence supporting his claims and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notices to the veteran did not cite 
the laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  With regard to 
his claim for service connection for a low back disorder, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are rendered moot.

With regard to the veteran's claim for a higher initial 
rating for his left fifth hammer toe, although the August 
2001 and March 2005 letters did not notify him that a 
schedular or extraschedular disability rating would be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
March 2004 and July 2005 SSOCs.  So this satisfied the VCAA 
notice requirements as expressed by the Court in Dingess.  
Dingess, 19 Vet. App. at 491 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process.  ...To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.")

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs) and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
obtained from Dr. Brace, Dr. Werter, Strand Orthopaedic, and 
Coastal Orthopaedic Associates, P.A.  In addition, VA 
examinations were scheduled in October 2001, August 2003, and 
June 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.


An Initial Rating Higher than 20 Percent for 
a Left Fifth Hammer Toe with Tender Calluses

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

When, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The veteran's service-connected left fifth hammer toe with 
calluses has been evaluated by analogy according to the 
criteria for foot injuries under DC 5284.  
38 C.F.R. § 4.71a.  Severe foot injuries warrant a 30 percent 
rating; moderately severe injuries warrant a 20 percent 
rating; and moderate injuries warrant a 10 percent injury.  
Actual loss of use of the foot warrants a 40 percent rating.  

Historically, the veteran's SMRs indicate he had a congenital 
cavus foot deformity (i.e.  high arches).  Generally 
speaking, a congenital condition is an express bar to 
granting service connection.  See 38 C.F.R. §§ 3.303(c), 4.9.  
The only possible exception is if there is evidence of 
additional disability due to aggravation by superimposed 
disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In 
this instance, it was determined the veteran's military 
service aggravated the congenital cavus foot deformity 
causing a hammer toe of the left fifth toe with tender 
calluses.  (See October 2001 VA examination.)  

During service, in January 1964, the veteran complained of 
painful calluses at the head of the third and fourth 
metatarsal heads of the left foot.  In January 1965, he 
reported pain in his ankle and along the lateral plantar 
aspects of the foot.  A military doctor recommended surgery 
with amputation of the left fifth toe, but the veteran did 
not want the surgery.  In June 1965, as recommended by a 
Military Medical Board, he was discharged from service 
because of this physical condition.

The report of the October 2001 VA examination indicates the 
veteran still had a left fifth hammer toe and a large callus 
under the metatarsal head of the third and fourth toe.  He 
reported this condition caused him pain and discomfort and he 
had difficulty finding shoes.  

The VAOPT records indicate the veteran was seen in August 
2002 for treatment of hyperlipidemia (i.e. high cholesterol).  
At that time, he reported he was able to walk three miles a 
day without chest pain or shortness of breath.  On the same 
day, he had a podiatry consultation.  He complained of achy 
pain on the balls of both feet.  He had a hyperkeratotic 
lesion at the metatarsal head of the left fourth toe and 
metatarsalgia (i.e. pain in the forefoot region of the foot).  

A September 2002 private medical record indicates the veteran 
was fitted for custom orthotics.  At that time, hallux vulgus 
of the left great toe was also noted.

The records from Dr. Werter indicate the veteran was treated 
in October 2002 for an inflamed keratotic lesion plantar to 
the third left metatarsal head.  It was debrided and 
enucleated.   His gait was essentially normal.  Dr. Werter 
noted that the fifth toe contracture (i.e. hammer toe) was 
not the cause of the plantar third head lesion.  The lesion 
was debrided and enucleated again in March 2003, and again in 
April 2005.

The July and August 2003 VAOPT records indicate the veteran 
complained of a burning sensation in his left foot.  The 
results of an electromyograph (EMG), however, were normal.  
The results indicated he did not have peripheral or 
compression sensory or motor peripheral neuropathy.  

The report of an August 2003 VA examination indicates the 
veteran also had inferior calcaneal bursitis and decreased 
range of motion in the midfoot.  He used a cane and reported 
numbness in his left foot.  Pain level was reported as 5/10.  
Surgical correction of the left fifth toe was recommended.  

The records from Coastal Orthopaedic Associates, P.A., 
indicate the veteran was treated in December 2003 and 
December 2005 for a dull ache beneath the metatarsal heads of 
toes two through 5 on the left foot.  In addition, he also 
said he sometimes experienced a burning sensation.  In 
December 2003 and April 2005, diffuse calluses were noted 
over the metatarsal heads, toes 2-5.  In December 2003, his 
gait was nonantalgic and he had full range of motion.  

In January 2005, the Board remanded the claim for a medical 
opinion to determine which of the veteran's foot conditions, 
if any, were related to his service-connected left fifth 
hammer toe.  Service connection may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The report of the June 2005 VA examination indicates the 
veteran had a cavus foot deformity with an overriding left 
fifth toe deformity.  There was some mild fat pad atrophy 
near the plantar aspect of the left foot.  On objective 
physical examination, there was tenderness on palpation at 
the distal plantar aspect of the left third intermetatarsal 
space and to a lesser degree, the left second intermetatarsal 
space.  This was approximately 2.5 to 3.0 centimeters to the 
area where the plantar callus was located.  The plantar 
callus was not as painful as the area at the distal plantar 
aspect of the left second and third intermetatarsal spaces, 
which was thought to be consistent with intermetatarsal space 
neuroma.    

The VA examiner opined that the veteran's most significant 
pain was from neuromas (benign tumors of nerve tissue) 
located in the left third and second intermetatarsal spaces.  
The left fifth hammer toe was nonpainful on palpation.  The 
X-ray results were consistent with a congenital pes cavus 
deformity.  The examiner opined that he did not believe the 
veteran's foot pain was related to the left fifth hammer toe, 
but rather, primarily due to the neuromas.  He believed the 
neuromas could be caused by some type of neurologic anomaly, 
and suggested further testing and treatment.  

In sum, the veteran is currently service-connected for a left 
fifth hammer toe with tender calluses, but only for this foot 
condition.  This is because his congenital cavus foot 
deformity was aggravated during service and contributed 
significantly to this left fifth toe deformity.  He currently 
has other foot conditions related to this congenital 
deformity, including hammer toes of the second, third, and 
fourth toes.  But these conditions are not related to his 
military service and did not arise until many years later. 

Historically, the records indicate the primary source of the 
veteran's left foot pain was believed to be from calluses 
located on the second and third metatarsal heads.  More 
recently, the June 2005 VA examiner believed most of the 
veteran's pain was from the neuromas found in the second and 
third intermetatarsal spaces.  The doctor believed this 
condition has a neurological etiology, and was not related to 
military service or the service-connected left fifth toe 
deformity.  So this nonservice-related condition may explain 
at least some of his current pain.  See, e.g., Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (requiring that VA be able 
to distinguish symptoms attributable to service-connected 
conditions from those that are not).

Regardless of the primary source of the veteran's pain, in 
order to warrant a higher 30 percent rating under DC 5284, 
his service-connected foot disorder must be most equivalent 
to a severe foot injury rather than a moderately severe one.  
The left fifth hammer toe was nonpainful on objective 
examination.  In August 2002, he said he could walk up to 
three miles a day despite all his reported foot pain.  In 
December 2003, his gait was nonantalgic.  In June 2005 he 
walked with cane and his gait was apropulsive (weak push-off 
with shortened stride).  Overall, the Board finds these 
symptoms most equivalent to a moderately-severe foot injury 
rather than a severe one.  And this has been true since the 
effective date of his award, so he is not entitled to a 
"staged" rating, either, because his service-connected foot 
condition has been, at most, 20-percent disabling for the 
entire period retroactive to the effective date of his award.  
See Fenderson, 12 Vet. App. at 125-26.  

For these reasons and bases, the claim for an initial rating 
higher than 20 percent for a left fifth hammer toe with 
tender calluses must be denied because the preponderance of 
the evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Service Connection for a Low Back Disorder, 
Secondary to a Left Fifth Hammer Toe

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Here, the veteran claims his low back condition is secondary 
to his service-connected left fifth hammer toe.  As 
mentioned, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The medical records indicate the veteran complained of back 
pain during an October 2002 examination by Dr. Werter.  Dr. 
Werter noted the veteran wanted to know if his back pain was 
related to his foot pain.  The doctor said he was not sure if 
there was a relationship.  The December 2003 records from 
Strand Orthopaedic and Coastal Orthopaedic Associates, P.A., 
indicate the veteran was diagnosed with degenerative joint 
disease (DJD) of the lumbar spine with radiculopathy.  In 
April 2005, it was noted that a VA MRI revealed lumbar 
spondylosis.  The June 2005 VA examiner opined that he did 
not believe the veteran's low back pain was related to his 
service-connected left fifth hammer toe.  

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service - including by way of a service-connected 
disability.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran is not qualified to provide 
a competent medical opinion etiologically linking his low 
back disorder to his service in the military that ended many 
years ago or his service-connected disability.  Id.  And 
unfortunately, there is no competent medical evidence 
on record establishing this necessary link.  Rather, the 
medical evidence on record indicates his low back disability 
is unrelated to his military service - including his 
service-connected left fifth hammer toe.

For these reasons and bases, the claims for service 
connection for a low back disorder secondary to a left fifth 
hammer toe must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany, 9 Vet. App. at 519.


ORDER

The claims for an initial rating higher than 20 percent for a 
left fifth hammer toe with tender calluses and for service 
connection for a low back disorder, secondary to the left 
fifth hammer toe, are denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


